DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This office action is in response to applicant’s communication filed on 03/18/2021 in response to PTO Office Action mailed on 01/29/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1-6, 8, 10 and 11-15 have been amended.  New claims 21-27 are added.   As a result, claims 1-6, 8, 10, 11-15 and 21-27 are pending in this office action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Trahms on March 30, 2021.
The application has been amended as follows: 

In the claims:

7.	(Cancelled)
9.	(Cancelled)

11.	(Currently Amended) A system, comprising:	a processor; and	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
receiving an update request and value corresponding to 
appending the update request to the table segment by serializing the update request at an offset location in the table segment;
updating a memory key index that is stored in memory with the offset location corresponding to the update request;
asynchronously indexing the memory key index to an attribute index stored in an extended append-only storage medium;
receiving a read request comprising the table key, the read request being for a requested value paired with the table key; 
in response to the receiving the read request, looking for the requested value in the memory key index, using the table key; and 
in response to the requested value being determined not to be present in the memory key index, using a hash of the table key to access [[an]] the attribute index to obtain the offset location 
corresponding to the offset location from which the requested value is able to be obtained.

15.-20.	(Cancelled)
21.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
receiving an update request comprising a table key and value corresponding to 
appending the update request to the table segment by serializing the update request at an offset location in the table segment;
updating a memory key index[[,]] that is stored in memory with the offset location [[data]] corresponding to update request;
asynchronously indexing the memory key index to an attribute index stored in an extended append-only storage medium;
receiving a read request comprising the table key, the read request being for a requested value paired with the table key; 
in response to the receiving the read request, looking for the requested value in the memory key index using the table key; and 
in response to the requested value being determined not to be present in the memory key index, using a hash of the table key to access [[an]] the attribute index to obtain the offset location in the table segment corresponding to the offset location from which the requested value is able to be obtained, 


25.	(Cancelled)
28.	(New)	The non-transitory computer-readable medium of claim 21, wherein the update request comprises a compare version value, and wherein the operations further comprise:
validating the compare version value with respect to an expected version value, and based on the validating, allowing the appending and the updating to proceed.

29.	(New)	The system of claim 11, wherein the update request comprises a compare version value, and wherein the operations further comprise: 
validating the compare version value with respect to an expected version value, and based on the validating, allowing the appending and the updating to proceed.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
4.	The closest Prior art do not fully teach, suggest or disclose the combination of claimed features recited in the independent claims 1, 11, and 21.  
	
	The closest Prior art fail to anticipate or render obvious the recited features in the instant claims 1, 11 and 21. The recited features in independent claims 1, 11 and 21 are novel and non-obvious over closest prior art. The dependent claims 2-6, 8, 10, 12-14, 22-24, 26-29 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/Primary Examiner, Art Unit 2153